 Case 2:19-cv-00479-PJB Document 26 Filed 03/08/21 Page 1 of 1   PageID #: 50



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


GREGORY PAUL VIOLETTE

      v.                                        Case No. 19-cv-479-PJB

TONI BAKER,et al




                                   ORDER


     After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated December 15, 2020. This action is dismissed

in its entirety for failure to state a claim upon which relief

can be granted. The clerk is directed to enter judgment and

close the case.


                                         /s/ Paul Barbadoro
                                         Paul Barbadoro
                                         United States District Judge

Date: March 8, 2021


cc: GREGORY PAUL VIOLETTE, pro se
